The Court gave the first part of the instruction, and recommended, as to the other part, that they should find specially, if such should be their opinion, that the petitioner was the property of Mary Brooke at the time of her death, and will be entitled to her freedom on the day of , 1840.
And the jury found according to that recommendation.
Whereupon, the Court ordered the original injunction to be continued, restraining the defendant from removing the petitioner from the jurisdiction of this Court; unless the defendant would give bond and good security in the penalty of $600, not to remove the petitioner, &c., which bond and security were given ; but judgment at law was ordered to be entered up for the defendant upon the verdict.